DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed June 29, 2022, claims 1 and 4 were amended, claims 3 and 6 were cancelled, and new claims 7 and 8 were presented.
The objection to the specification was overcome by the amendment. The objection is withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1 and 4 over Kye in view of Shindo have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 4, Kye (WO 2019/059495) discloses a tank and a manufacturing method for manufacturing a tank comprising a liner and a fiber reinforced resin layer, a cylindrical portion, dome portions at opposite ends of the cylindrical portion, and a heat insulating sheet/layer wound around the fiber reinforced resin layer.
Shindo (JP 6549514) discloses a tank and manufacturing method comprising a sheet having a plurality of notches to cover the dome portions when the sheet is wound around the fiber reinforced resin layer.
Kojima (U.S. Pub. 2019/0203883) discloses a tank and manufacturing method comprising a mouth piece and a fusible plug valve attached to the mouth piece.
However, none of Kye, Shindo, and Kojima discloses a number of layers of the heat insulating sheet in one of the dome forming portions is smaller than a number of layers of the heat insulating sheet in another of the dome forming portions. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kye, Shindo, and/or Kojima to have such an arrangement.
Claims 2, 5, 7, and 8 are allowed as being dependent on an allowable parent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731